DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “the substrate being coated or not with an interposed layer” is unclear in its meaning.  For example, it is unclear whether the substrate is coated with an interposed layer.  As the noted phrase can be interpreted in different ways, it is indefinite.  The claim does not sufficiently allow the public to be informed of the required definite boundaries.  Rather, the boundaries of what would constitute infringement are unknown.
The phrase “said at least one protective layer coating said support “ is unclear.  Section “i)” allows for the substrate to being coated with an interposed layer.  Thus, it is unclear how the protective layer can coat (via contact) the support if the support is already coated with an interposed layer.  It would appear that the protective layer would be coating the interposed layer.
Claim 2
Claim 1 does not require an interposed layer.  Thus, it is unclear how further description of the (non-recited) interposed layer further limits the structure of the nuclear component of claim 1. 
Claim 4
The phrase “the liner” lacks proper antecedent basis.  
The phrase “the nuclear component comprises an inner volume which is open or not open” is unclear in its meaning.  For example, it is unclear whether the inner volume is open.  
The phrase “said support coated or not coated with the liner” is unclear in its meaning.  For example, it is unclear whether the support is coated with a liner.
The phrase “an inner protective layer which coats the inner surface of said support . . . coated with the liner” is unclear.  It is unclear how the inner protective layer can coat the support if the inner surface of the support is already coated with a liner.  It would appear that the inner protective layer would be coating the liner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menken (US 5,026,517) in combination with Yurshev ("Surface hardening of tools by depositing a pyrolytic chromium carbide coating", Metal Science and Heat Treatment 57, no. 1-2 (2015): 107-111).
Both Menken and Yurshev were cited via IDS.
Claims 1 and 8-13
Menken discloses a nuclear fuel cladding tube comprising a zirconium alloy ("substrate" and "support").  The cladding tube includes a coating layer ("protective layer").  The coating layer comprises chromium carbide (CrC).  For example, note Menken at col. 3, lines 10-25.
Menken appears to be silent with regard to the coating layer being amorphous.  However, one of ordinary skill in the art would realize that crystallinity of the coating can be implemented with various alignment conditions, and that other coating properties can be implemented with various coating characteristics, necessarily amounting to certain design characteristics obviously more favorable to use of certain coating conditions in light of the specific nuclear reactor design.  If necessary, note the amorphous chromium carbide coating on zirconium in Yurshev.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Menken to have the coating layer be amorphous to meet a particular reactor design.  The result of the modification would have been predictable to the skilled artisan.


Claim 2
It is within the skill of the artisan to apply more than one layer while depositing the total protective layer.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Menken to have the protective layer comprise more than one layer.  An inner layer of the more than one layer would constitute an interposed layer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Menken in combination with Yurshev as applied to claim 1 above, and further in view of Adamson (US 6,243,433).
It is well known in the art to provide a Zr cladding tube with a protective inner liner.  For example, note Adamson’s (cited via IDS) Zr cladding tube (21) with protective inner liner (22).  Modification of Menken to have included a protective inner liner, as suggested by Adamson, would have been obvious to one of ordinary skill in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Menken in combination with Yurshev as applied to claim 1 above, and further in view of Brachet (US 2017/0287578).
It is well known in the art to provide the outer surface of a Zr cladding tube with a protective outer layer.  For example, note Brachet (cited via IDS) at Figures 7A and 7B.  Brachet was cited via IDS.  Modification of Menken to have included a protective outer liner, as suggested by Brachet, would have been obvious to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Menken in combination with Yurshev and Adamson as applied to claim 3 above, and further in view of Yacout (US 2015/0063523).
As discussed above (with regard to claim 3), it would have been obvious to one of ordinary skill in the art to have provided Menken with a protective inner liner, as suggested by Adamson.
Menken discloses that a nuclear component (e.g., cladding) of zirconium alloy can have a coating of titanium nitride.  For example, note Menken at claim 1.  Yacout shows that it is well known in the art to place a coating of titanium nitride on the inner surface of a zirconium alloy cladding (28).  For example, note Yacout at claims 8-9.  Thus, modification of Menken to have included a protective inner liner of titanium nitride, as suggested by Yacout, would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Despite their lack of clarity (as noted above in the 35 U.S.C. 112(b) rejections), indefinite claims 6-7 have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection thereof.

Objection to the Abstract
The Abstract of the disclosure is objected to because:
It exceeds 150 words (it contains 190 words); 
It includes unclear language as noted above, like “coated or not coated”; 
It includes unclear long rambling sentences.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentences be broken into several shorter clear sentences.  
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the recited invention.  The following Title is suggested:  “Nuclear Reactor Component Having A Coating Of Amorphous Chromium Carbide”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646